Title: III. Thomas Jefferson to Alexander Hamilton, [24 January 1791]
From: Jefferson, Thomas
To: Hamilton, Alexander



Dear Sir
[24 Jan. 1791]

I return you the report on the mint which I have read over with a great deal of satisfaction. I concur with you in thinking that the unit must stand on both metals, that the alloy should be the same in both, also in the proportion you establish between the value of the two metals. As to the question on whom the expence of coinage is to fall, I have been so little able to make up an opinion satisfactory to myself as to be ready to concur in either decision. With respect to the dollar, it must be admitted by all the world that there is great incertainty in the meaning of the term, and therefore all the world will have justified Congress for their act of removing the incertainty by declaring what they understood by the term. But the incertainty once removed, exists no longer, and I very much doubt a right now to change the value, and especially to lessen it. It would lead to so easy a mode of paying off their debts. Besides, the parties injured by this reduction of the value would have so much matter to urge in support of the first point of fixation. Should it be thought however that Congress may reduce the value of the dollar I should then be for adopting for our unit, instead of the dollar, either one ounce of pure silver, or one ounce of standard silver, so as to keep the unit of money a part of the system of measures, weights and coins. I hazard these thoughts to you extempore and am dear Sir respectfully & affectionately

Th: Jefferson


I enclose you two letters just received from France.

